                                                                                                            FILED
                                                                                                   2019 Nov-26 AM 11:47
                                                                                                   U.S. DISTRICT COURT
                                                                                                       N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ALABAMA
                                   MIDDLE DIVISION

 ABDUL BASED,                                       )
                                                    )
         Petitioner,                                )
                                                    )
 v.                                                 )    Case No.: 4:19-cv-01702-KOB-HNJ
                                                    )
 WILLIAM BARR, et al.,                              )
                                                    )
         Respondents.                               )

                                  MEMORANDUM OPINION
       On October 23, 2019, the magistrate judge entered a report recommending Petitioner Abdul

Based’s motion for emergency temporary restraining order be denied as moot and this 28 U.S.C. §

2241 petition for writ of habeas corpus be dismissed without prejudice as duplicative. (Doc. 3).

Although the magistrate judge advised Petitioner of his right to file specific written objections within

fourteen days, the court has received no objections.

       After careful consideration of the record in this case and the magistrate judge’s report, the

court hereby ADOPTS the report of the magistrate judge and ACCEPTS his recommendation. In

accordance with the recommendation, the court finds that the motion for emergency temporary

restraining order is due to be DENIED as MOOT and this case is due to be DISMISSED

WITHOUT PREJUDICE as duplicative.

       A separate order will be entered.

       DONE and ORDERED this 26th day of November, 2019.




                                               ____________________________________
                                               KARON OWEN BOWDRE
                                               CHIEF UNITED STATES DISTRICT JUDGE
